      Case 1:18-cv-00566-TJM-CFH Document 248 Filed 08/19/20 Page 1 of 2




                                         August 19, 2020


VIA ECF

Hon. Christian F. Hummel
United States Magistrate Judge
United States District Court
James T. Foley U.S. Courthouse
4445 Broadway, Room 441
Albany, New York 12207

       Re:      National Rifle Association of America v. Cuomo et. al, No. 18-cv-566-TJM-CFH

Dear Judge Hummel:

       On behalf of Plaintiff the National Rifle Association of America (the “NRA”), I write
regarding the motion to compel, directed at third party Everytown For Gun Safety (“Everytown”),
which the NRA recently proposed to file, and for which the Court set forth a briefing schedule
following our teleconference on August 10, 2020 (ECF No. 241).

       On the evening of Friday, August 15, 2020, Everytown began producing documents to the
NRA, and agreed to prompt follow-up discussions that we hope will resolve outstanding items
necessitating motion practice—or at least narrow the issues requiring the Court’s attention. The
NRA therefore requests an extension of its motion-to-compel deadline, so that these newly-
productive negotiations with Everytown can be pursued.

       Specifically, the NRA proposes extensions of the following deadlines:

       •     Deadline for the NRA to file a motion to compel compliance, by Everytown, with the
             NRA’s subpoena to Everytown dated January 25, 2019: August 27, 2020.

       •     Deadline for oppositions to the motion to compel: September 17, 2020.

       •     Deadline for reply, if any: September 28, 2020

        On August 18, 2020, the NRA notified Defendants of its intention to seek the foregoing
extension and asked whether Defendants would object. We have not received a response.
     Case 1:18-cv-00566-TJM-CFH Document 248 Filed 08/19/20 Page 2 of 2




Hon. Christian F. Hummel
August 19, 2020
Page 2



                                        Respectfully,


                                        /s/ Sarah B. Rogers


                                        Sarah B. Rogers
